Title: From George Washington to the Board of War, 22 July 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Qrs West point July the 22. 1779
        
        I have now to acknowledge the Honor of Your Several Letters of the 28 Ulto and of the 10th 11th 14th & 15th Instant with the several papers & Commissions to which they refer.
        With respect to the Baron De Geismar’s application, I should be very happy to have his Exchange effected; both because it has been uniformly my wish to promote exchanges, and because it would give me pleasure to accomodate the Baron in his peculiar circumstances; but I do not hold myself authorised to indulge him with his parole to return to Germany, which is one part of his request. I wrote to Colo. Bland—to this effect on the 28th Ulto and that I would direct our Commissary of prisoners to make a proposal for his exchange—which I have done. What will be the result I can not tell. If his exchange can not take place, Congress alone can grant his request to return to Germany—if they should deem the measure eligible. I inclose the papers containing his application.
        With respect to the promotion of Field Officers in the line of the 16 Additional Regiments, I am at some loss to determine how it should be made. Before their reduction and incorporation—and at a time when there was some prospect that the whole would continue—A Board of Genl Officers were of opinion upon the Question being put, that it would be best to consider them as forming a particular line and for the Officers to be promoted accordingly. I do not however

recollect that any promotions took place, while they remained in this situation—and perhaps it may be best, as the line is reduced and several Regiments are incorporated into one—that they should be Regimental. There is an instance in which it has been so. If the Board please they may appoint Capn Burows to the Majority in Spencers.
        I will ascertain the number of Men of which Captain McLane’s Troop is to consist—and appoint such Officers as may be necessary agreable to the Resolution transmitted.
        By a Letter of the 9th Inst. from his Excellency Governor Johnson of Maryland—I find the Council has confirmed the appointments of the Four Officers, mention⟨ed⟩ in my Letter to the Board of the 30th of May. A Copy of the Council’s proceedings is inclosed—and I have to request, that Commissions may be made out accordingly.
        The Board in their Letter of the 19th of June mention, that among the Other printed Resolves of Congress transmitted me, they had sent Three setts of Vol. 3d—These never came to hand; and as I could not find them on immediate inquiry after the Others arrived, I conclude they were omitted to be put up through some accident. They will be pleased to forward them to me by the first Opportunity.
        I transmit the Board Returns of part of the 16 Additional Batallions and Corps not attached to the lines of particular States—agreable to the Resolution of the 15 of March. I have &c.
        
          G. Washington
        
        
          P.S. I thank the Board for the Carolina Intelligence.
        
      